Citation Nr: 9918103	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  96-45 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to April 
1972.  He had Vietnam service from August 9, 1971 to April 4, 
1972.  This appeal is before the Board of Veterans' Appeals 
(the Board) as a result of rating decisions of the Department 
of Veterans Affairs (VA) regional office (RO) in North Little 
Rock, Arkansas.

Entitlement to service connection for PTSD was denied by the 
Board in February 1988.  It was again before the Board in 
April 1989, and the prior Board decision was confirmed as no 
new and material evidence had been submitted to reopen the 
claim.  

The RO in June 1998, denied the veteran's most recent claim 
on the merits, and the supplemental statement of the case 
(SSOC) advised him of the pertinent laws and regulations for 
service connection.  While the RO did not specifically state 
that it had reopened the veterans claim for service 
connection for PTSD, the evidence indicates that it had 
reopened the claim.  Therefore the claim on the title page 
has been revised as shown and the Board will also undertake 
de novo review.


REMAND

Review of the record reveals that while this case was 
undergoing development, a pertinent regulation changed.  Due 
process in this case requires RO review, prior to entry of a 
Board decision.  In pertinent part, 38 C.F.R. § 3.304(f) has 
been revised.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) 
(to be codified at 38 C.F.R. § 3.304(f) (1999), effective 
March 7, 1997).

In this case the medical records variously suggest that the 
appellant was and/or was not in combat with the enemy.  The 
reports he has given as a gunner accompanying convoys have 
been essentially similar since examination in 1986.  In view 
of the regulation change the RO needs to make an initial 
determination if the evidence establishes that the veteran 
was in combat with the enemy.

In addition, in view of the requirements as described below 
regarding the need for development of the pension claim, 
additional examination and opinion will be requested.

Further development of the pension claim is required in light 
of the current evidence of record, and in light of the fact 
that ratings have not yet been assigned all of the veteran's 
non-service connected disorders.  In this respect, in Roberts 
v. Derwinski, 2 Vet. App. 387 (1992), the Court held that 
"[b]efore a permanent and total disability evaluation can be 
awarded, an evaluation must be performed under the Schedule 
for Rating Disabilities to determine the percentage 
impairment caused by each disability."  Id. at 390.

In addition, the appellant should be contacted to establish 
his work history, and contact should be made with the last 
employer to ascertain the reasons for the end of that 
employment.  

The Board notes that the VA criteria for evaluating 
psychiatric pathology were amended effective November 7, 
1996.  See 61 Fed. Reg. 52695-52702 (1996); 38 C.F.R. 
§§ 4.125-4.130 (1998).  The last VA examination for 
psychiatric disorders was in May 1996.  A new mental 
disorders examination should be undertaken in accordance with 
the new rating criteria.  It is noted, however, that as the 
claim started before the effective date of the new criteria, 
application of the old criteria should also be undertaken, to 
ascertain whether it is more favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board is of 
the opinion that proceeding with a decision on the merits at 
this time would not ensure full compliance with due process.  

In the June 1998 rating decision, the RO evaluated the 
appellant's non-service connected disabilities as; 
degenerative arthritis, multiple joints, rated 10 percent 
disabling; and PTSD rated at 0 percent disabling. The 
combined non-service connected rating was 10 percent.

The RO failed to rate the veteran's other non-service 
connected disorders noted in the records, including, but not 
limited to; alcohol dependence; impaired and enlarged liver; 
PPD, Hepatitis B and C, and tuberculosis positive tests; 
anemia; seizures; depression, substance abuse, chronic skin 
rash, degenerative arthritis, multiple joints, etc.  These 
additional disorders have not been evaluated and (to the 
extent they are ratable for pension purposes) rated at this 
time.  

Accordingly, the case is REMANDED for the following 
developments:

1.  The RO should ask the appellant if he 
has received any relevant treatment 
(private or VA) or examinations for major 
depression; PTSD; substance abuse; 
alcohol dependence; impaired and enlarged 
liver; PPD, Hepatitis B and C, and 
tuberculosis positive tests; anemia; 
seizures; depression, chronic skin rash, 
degenerative arthritis, multiple joints, 
etc., the records of which are not in the 
claims folder.  If so, he should be 
requested to provide names of the 
physicians and/or medical facilities 
which provided treatment and their 
locations, if known.  If the appellant 
provides sufficient information 
concerning any relevant treatment, the RO 
should obtain the necessary signed 
release of medical information forms and 
should contact each physician, or 
hospital treatment center specified by 
the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All pieces of correspondence as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims folder.  If private treatment is 
reported and those records prove to be 
unobtainable by the RO, the appellant and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1998).  In addition, the veteran and his 
representative are notified that they are 
free to submit additional evidence and/or 
argument as desired while the case is 
undergoing development.

2.  The RO should contact the appellant 
to ascertain the name and location of his 
last employer, and solicit a release so 
that the employer may be contacted.  The 
RO should attempt to obtain information 
concerning the reasons the appellant's 
employment was terminated.  Complete 
information concerning occupational 
experience and educational background 
should also be obtained as part of this 
development.  Again, the appellant's 
assistance in gathering this information 
should be solicited as needed.  All 
information obtained should be associated 
with the claims folder. 

3.a)  The RO should schedule the 
appellant for appropriate examinations to 
identify all disabilities that he may 
have, including psychiatric, orthopedic, 
respiratory, genito-urinary and cardio-
vascular, for purposes of determining the 
current nature and extent of all 
disabilities that can be identified.  All 
indicated tests and studies should be 
done.  All subjective complaints and 
objective findings should be reported in 
detail. The claims folder should be made 
available to the examiner(s) prior to the 
examination(s), and the examiner(s) are 
asked to review the claims folder prior 
to the examination(s) in order to 
reconcile the clinical reports of record.  
In addition, the examiner(s) should 
render an opinion as to the severity of 
each disability found and the impact each 
disability has, whether singularly or in 
combination, on the appellant's 
employability.  

b) In addition the psychiatric 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be 
present.  If there are different 
psychiatric disorders, the examiner must 
reconcile the diagnoses to the extent 
possible. If certain symptoms cannot be 
disassociated from one disorder to 
another, it should be specified.  If 
there is no association between the 
existing psychiatric disorders, the 
examiner must indicate so, and should 
separate the symptoms associated with 
each disorder.  The examiner must assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
must provide a definition of the score 
assigned.   The psychiatrist should also 
express an opinion as to the extent of 
the social and industrial limitations 
imposed by the non-service 
service-connected psychiatric pathology.  
The diagnosis should be in accordance 
with the Diagnostic and Statistical 
Manual of Mental Disorders of the 
American Psychiatric Association.  The 
examiner must provide a comprehensive 
report containing full rationale for all 
opinions expressed.  Specifically, the 
examiner should indicate whether PTSD is 
present, and if so, delineate the 
stressors that warrant the conclusion.

4.  The RO should then reconsider all of 
appellant's innocently incurred 
disabilities found, with application of 
the appropriate diagnostic codes in the 
Schedule for Rating Disabilities to 
determine the percentage of impairment 
caused by each innocently incurred 
disability.  The RO should consider 
whether the appellant is permanently and 
totally disabled under the "average 
person" standard of 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. § 4.15 or the 
"unemployability" standard of 38 C.F.R. § 
4.17.  If the appellant does not meet the 
percentage requirements, a permanent and 
total evaluation for pension purposes 
should be considered under 38 C.F.R. § 
3.321(b)(2).  To the extent the benefits 
sought are not granted, the RO should 
issue a supplemental statement of the 
case.  The appellant and his 
representative should have an opportunity 
to respond thereto.  The RO should also 
readjudicate the issue of service 
connection for PTSD, to include 
consideration of the new rating criteria 
and make a finding as to whether the 
evidence shows that the appellant engaged 
in combat with the enemy.

To the extent the benefits sought are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order. No action is required of the veteran until he is 
notified.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




